[exhibit1016001.jpg]
Confidential Exhibit 10.16 CERTAIN IDENTIFIED INFORMATION HAS BEEN OMITTED FROM
THIS EXHIBIT BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED. [***] INDICATES THAT INFORMATION HAS
BEEN OMITTED. License Agreement This License Agreement (“Agreement”), dated as
of 10 January, 2020 (“Execution Date”), is entered into by and between Bayer
HealthCare LLC with its principal offices at 100 Bayer Boulevard, Whippany, NJ
07981 (“Bayer”) and Daré Bioscience, Inc., with its principal office at 3655
Nobel Drive, Suite 260, San Diego, CA 92122 (“Daré”). Throughout this Agreement
Bayer and Daré are each referred to as a Party and together as the Parties.
WITNESSETH: WHEREAS, Daré is developing a monthly, non-hormonal, vaginal ring
known as Ovaprene; WHEREAS, Bayer has expertise in the development and
commercialization of human pharmaceutical products and devices, and desires to
obtain an exclusive license for the development and commercialization of the
Product (as defined below) in the United States; WHEREAS, the Parties have
agreed to enter into this Agreement for the purpose of granting Bayer the
exclusive license to commercialize the Product in the United States on the terms
and subject to the conditions set forth in this Agreement. NOW, THEREFORE, the
PARTIES hereto agree as follows. ARTICLE 1: DEFINITIONS Capitalized terms used
in this Agreement, whether used in the singular or the plural, except as
expressly set forth herein, shall have the following meanings: 1.1 “Affiliate”
means any business entity controlled by, controlling or under common control
with a Party at the Execution Date or at any time during the Term and as long as
such control remains. For the purpose of this definition, a business entity
shall be deemed to “control” another business entity if it: 1.1.1 owns directly
or indirectly more than fifty percent (50%) of the outstanding voting
securities, capital stock or other comparable equity or ownership interest of
such business entity having the power to vote on or direct the affairs of such
business entity, as applicable (or such lesser percentage which is the maximum
allowed to be owned by a foreign corporation in a particular jurisdiction), or
1.1.2 possesses, directly or indirectly, the power to direct or cause the
direction of the policies and management of such business entity, as applicable,
whether by the ownership of stock, by contract or otherwise. 1.2 “ATI” means
ADVA-Tec, Inc. 1.3 “Bayer Mark” means any Mark other than the Licensed Mark,
which Mark is Controlled by Bayer and which Bayer uses in connection with the
Commercialization of the Product.



--------------------------------------------------------------------------------



 
[exhibit1016002.jpg]
Confidential 1.4 “Clinical Trial and Manufacturing Activities Fee” means the
amount of Twenty Million Dollars (USD $20,000,000.00). 1.5 “Commercialize” or
“Commercialization” means all activities undertaken relating to use for
commercial purposes, including pre-marketing, marketing, distribution, sale,
offering for sale, sampling, securing market access, pricing, medical affairs
support and educational activities. 1.6 “Commercialization Condition” means
that: (a) Bayer notifies Daré of Bayer’s intention to pay the Clinical Trial and
Manufacturing Activities Fee pursuant to Section 2.2; (b) the agreement relating
to the supply of Product described in Section 8.1 is concluded prior to the
expiration of the [***] period described in Section 2.1 (as such period may be
extended in accordance therewith); and (c) Daré has received the Clinical Trial
and Manufacturing Activities Fee from Bayer, all in accordance with the process
and timelines set forth in Article 2. 1.7 “Commercialization Date” means the
date that the Commercialization Condition is performed. 1.8 “Commercially
Reasonable Efforts” means the level of effort, budget and resources normally
used by a Party for a product owned or controlled by it, which is of similar
projected profitability and at a similar stage in its development or product
life, taking into account with respect to a product any issues of patent
coverage, safety and efficacy, product profile, the proprietary position of the
product, the then-current competitive environment for the product and the likely
timing of the product(s) entry into the market, the regulatory environment of
the product and other relevant scientific, technical, economic and commercial
factors. 1.9 “Confidential Information” has the meaning set forth in Section
11.1 below. 1.10 “Control” means, with respect to any material, information, or
other intellectual property right, that a Party (a) owns or has a license to
such material, information, or other intellectual property right and (b) has the
ability to grant to the other Party access, a license or a sublicense (as
applicable) to such material, information, or other intellectual property right
as provided for herein without (i) requiring the consent of a Third Party, (ii)
incurring cost to a Third Party (other than royalties or other revenue share
requirements contemplated pursuant to a license agreement), or (iii) violating
the terms of any agreement or other arrangement with any Third Party. 1.11 “Daré
License” means that certain License Agreement entered into by and between Daré
and ATI effective July 19th, 2017. 1.12 “Develop” or “Development” means to
engage in research and development activities (including preclinical studies,
clinical trials, CMC development and regulatory activities). 1.13 “FDA” means
the United States Food and Drug Administration or any successor agency thereto.
1.14 “Field” means human contraception. 1.15 “First Commercial Sale” means the
first commercial sale of a Product by Bayer or an Affiliate or sublicensee of
Bayer to a person or entity who is not Bayer or an Affiliate or sublicensee of
Bayer in the Territory after grant of a Marketing Approval. For the avoidance of
doubt, supply of Product as samples or to patients for compassionate use, named
patient use, clinical trials or other similar development purposes shall not be
considered a First Commercial Sale. 2 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016003.jpg]
Confidential 1.16 “Indirect Tax” means any sales, use, value added taxes, excise
taxes or other similar taxes, duties, or charges (but excluding taxes on income
or similar taxes) that may be imposed by any taxing authority within the
Territory. 1.17 “Know How” means all know-how, including all proprietary and
confidential commercial, technical, scientific and other information, inventions
(whether patentable or not), trade secrets, knowledge, technology, methods,
processes, practices, formulae, instructions, skills, techniques, procedures,
experiences, ideas, technical assistance, designs, drawings, assembly
procedures, computer programs, specifications, data and results (including
biological, chemical, pharmacological, toxicological, pharmaceutical, physical
and analytical, pre-clinical, clinical, safety, manufacturing and quality
control data and know-how, including study designs and protocols), in all cases
whether in written, electronic or any other tangible form, including information
related to materials, samples, assays, compounds, compositions or formulations.
For the avoidance of doubt, any individual piece of Know How ceases to be
covered by this definition once it has been publicly disclosed or if any of the
exclusions set forth in Section 11.2 apply. 1.18 “Laws” means all applicable
laws (including anti-corruption Laws), statutes, rules, regulations (including
cGCP, cGLP and cGMP), orders, judgments and/or ordinances of any Regulatory
Authority or court having effect from time to time in the Territory. 1.19
“Licensed Know How” means any Know How Controlled by Daré or any of its
Affiliates as of the Execution Date or at any time during the Term, that is
necessary to Commercialize the Product or that is useful exclusively in relation
to Commercializing the Product, in each case, within the Field. Know-How that is
owned or controlled by an entity that becomes an Affiliate of Daré after the
Execution Date and that is not used by Daré in the development or
commercialization of the Product shall not constitute Licensed Know How. 1.20
“Licensed Mark” means any Mark Controlled by Daré or any of its Affiliates, as
of the Execution Date or at any time during the Term within the Territory,
specifically related to the Product, including Ovaprene. Marks that are owned or
controlled by an entity that becomes an Affiliate of Daré after the Execution
Date and that are not used by Daré in the development or commercialization of
the Product in the Field and Territory shall not constitute Licensed Marks. 1.21
“Licensed Patent Rights” means any of the following: 1.21.1 the Patent Rights
listed in Exhibit 1.21 hereto, and 1.21.2 any Patent Rights Controlled by Daré
or any of its Affiliates as of the Execution Date or at any time during the Term
that are necessary to Commercialize the Product or that are useful exclusively
in relation to Commercializing the Product, in each case in the Field (and
Patent Rights that are owned or controlled by an entity that becomes an
Affiliate of Daré after the Execution Date and that are not used by Daré in the
development or commercialization of the Product shall not constitute Licensed
Patent Rights). 1.22 “Licensed Technology” means the Licensed Patent Rights and
Licensed Know How. 1.23 “Manufacture” and “Manufacturing” means all operations
required to manufacture, test, release, handle, package, store and destroy a
Product. 1.24 “Mark” means any word, name, symbol, color, designation or device
or any combination thereof for use in the course of trade, including all
trademarks, service marks, brand mark, trade dress, 3 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016004.jpg]
Confidential logos, slogans, designs, brand names, trade names, business
symbols, domain names, social media handles, and all other indicia of origin,
together with all translations, adaptations, derivations, and combinations
thereof, and all registrations, applications for registration thereof and social
media handles associated therewith, together with any extensions and renewals
thereof and all goodwill associated therewith. 1.25 “Marketing Approval” means
any approval, license, registration or authorization, including a Premarket
Approval, required from the relevant Regulatory Authority to market and sell the
Product in the Territory. 1.26 “Net Sales” means the aggregate gross invoiced
sales prices from the sale of Products sold by Bayer and its Affiliates and
sublicensees, less the following deductions, actually incurred, paid or accrued
by Bayer or its Affiliate or sublicensee: (i) normal trade, quantity and cash
discounts, rebates, or similar payments actually granted or given to wholesalers
or other distributors, buying groups, health care insurance carriers, managed
care entities or other institutions, including any government-mandated rebates;
(ii) returns, rejections or recalls (due to spoilage, damage, expiration of
useful life or otherwise); (iii) reasonable freight, packing, shipping and
postage charges; and (iv) customs or excise taxes on the sale of a Product
required by Laws, including import duties, value added, sales and use tax and
other taxes (except income taxes) or duties relating to importation, use or
sales of a Product. In the event of any sale or other disposal for value, such
as barter or counter-trade, of a Product, other than an arms’-length transaction
for cash, Net Sales shall be calculated as above based on the value of the
non-cash consideration received or the fair market price of such Product in the
country of sale or disposal. In no event shall any particular amount of
deduction identified above be deducted more than once in calculating Net Sales
(i.e., no “double counting” of reductions). All discounts, allowances, credits,
rebates, and other deductions shall be fairly and equitably allocated between
Products and other products of Bayer and its Affiliates and sublicensees bundled
or sold with such Products such that the Product does not bear a
disproportionate portion of such deductions. 1.27 “Patent Challenge” has the
meaning contained in Section 12.8. 1.28 “Patent Rights” mean: 1.28.1 all
national, regional and international patents, patent applications, utility
models, design patents and design rights filed in any country of the world
including provisional patent applications; 1.28.2 all patents, patent
applications, utility models, design patents and design rights filed either from
such patents, patent applications, utility models, design patents, design rights
or provisional patent applications or claiming priority from either of these,
including any continuation, continuation-in part, division, provisional,
converted provisional and continued prosecution applications, or any substitute
application; 1.28.3 any patent issued with respect to or in the future issued
from any such patent applications; 1.28.4 any and all extensions or restorations
by existing or future extension or restoration mechanisms, including reissues,
re-examinations, and extensions (including any supplementary protection
certificates and the like) of the foregoing patents, patent applications,
utility models, design patents and design rights; and 1.28.5 any foreign
counterparts of the foregoing. 4 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016005.jpg]
Confidential 1.29 “Pivotal Trial” means the pivotal clinical trial or trials to
be conducted in the US for the purpose of obtaining Premarket Approval of the
Product known as Ovaprene. 1.30 “PMI” means Poly-Med, Inc. 1.31 “Premarket
Approval” or “PMA” means a premarket approval application filed with the FDA,
for approval by such agency for the marketing and sale of Products in the US
pursuant to 21 CFR 814, as such regulations may be amended from time to time.
1.32 “Product” means the monthly, non-absorbable silicone-based, non-hormonal
(which releases ferrous gluconate and ascorbic acid), ring-based vaginal
contraceptive device, wherein the ringed- mesh comprises a composite ring
comprising a flexible matrix containing one or more bioactive agent or agents
and needed excipients or modulators, which encircles a fluid-permeable mesh
material, currently known as Ovaprene. Product shall include any improvement or
modification to the Product that is made or introduced by or on behalf of either
Party during the Term; provided that Bayer shall acquire no rights to any
improvement or modification to the Product that is not Controlled by Daré. 1.33
“Promotional Materials” means all sales representative training materials and
all written, printed, graphic, digital, electronic, audio or video matter,
intended for use or used by or on behalf of Bayer, any of its Affiliates or
sublicensees, and any of their respective sales forces, sales managers and other
sales personnel, in connection with promotion of the Product, which may include
without limitation journal advertisements, sales visual aids, leave-behind
items, formulary binders, reprints, direct mail, direct-to-consumer advertising,
internet postings and sites and broadcast advertisements. 1.34 “Regulatory
Authority” means the FDA or any national or local agency, authority, department,
inspectorate, official, or public or statutory person having jurisdiction over
any of the activities contemplated by this Agreement or the Parties, or any
successor bodies thereto. 1.35 “Regulatory Documentation” means all
applications, registrations, licenses, authorizations and approvals, all
correspondence submitted to or received from Regulatory Authorities (including
minutes and official contact reports relating to any communications with any
Regulatory Authority) and all supporting documents and all clinical studies and
tests, in each case specifically addressing the Product, and all data included
in the foregoing, including all IDEs, PMAs, Marketing Approvals, adverse events
files and complaints files. 1.36 “Results Package” has the meaning stated in
Section 2.1. 1.37 “Side Letter” means that letter sent by PMI to Daré dated
March 18, 2017 in which PMI agrees with Daré certain undertakings in the event
of a breach of the Daré License or the insolvency of ATI. 1.38 “Sublicense
Revenue” means all cash payments, the fair market cash value of any equity
consideration (less any amounts paid for such equity consideration), and
forgivable loans (to the extent actually forgiven) received by Bayer or its
Affiliates in consideration for and directly attributable to the grant of a
sublicense hereunder, including without limitation upfront payments, license
maintenance fees, royalties, milestone payments or the like, subject to the
following provisions: 5 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016006.jpg]
Confidential 1.38.1 Where Bayer receives a royalty from a sublicensee based on
such sublicensee’s Net Sales, if such royalty is equal to or less than the
royalty payable by Bayer under Section 9.3 for the same Net Sales, then such
royalty is excluded from Sublicense Revenue. Where Bayer receives a royalty from
a sublicensee based on such sublicensee’s Net Sales, if such royalty is greater
than the royalty payable by Bayer under Section 9.3 for the same Net Sales, then
the difference between the royalty payable by Bayer under Section 9.3 for such
Net Sales and the royalty received by Bayer from such sublicensee for such Net
Sales shall constitute Sublicense Revenue. 1.38.2 Where Bayer receives a payment
from a sublicensee based on such sublicensee’s achievement of a milestone set
forth in Section 9.2, if such payment is equal to or less than the payment
payable by Bayer under Section 9.2 for achievement of the same milestone, then
such payment is excluded from Sublicense Revenue. Where Bayer receives a payment
from a sublicensee based on such sublicensee’s achievement of a milestone set
forth in Section 9.2, if such payment is greater than the amount payable by
Bayer under Section 9.2 for achievement of the same milestone, then the
difference between the amount payable by Bayer under Section 9.2 for such
milestone and the amount received by Bayer from such sublicensee for such
milestone shall constitute Sublicense Revenue. For the avoidance of doubt,
milestone payments received from a sublicensee that do not correspond to the
milestones identified in Section 9.2 constitute Sublicense Revenue. 1.38.3 Any
payments received by Bayer from a sublicensee for equity in Bayer or its
Affiliates in consideration for and directly attributable to the grant of a
sublicense hereunder shall be deemed to be Sublicense Revenue to the extent that
the sublicensee’s payments for such equity exceeds the fair market value of such
equity on the date the obligation to make such payments are received by Bayer.
1.39 “Term” shall have the meaning stated in Section 12.1. 1.40 “Territory”
means the United States of America, including Puerto Rico and the U.S. Virgin
Islands. 1.41 “Third Party” means any entity or person other than Bayer or Daré
or their respective Affiliates. 1.42 “Valid Claim” means a claim of any issued
and unexpired patent or patent application within the Licensed Patent Rights
that (a) has not been finally cancelled, withdrawn, abandoned or rejected by any
administrative agency or other body of competent jurisdiction, (b) has not been
revoked, held invalid, or declared unpatentable or unenforceable in a decision
of a court or other body of competent jurisdiction that is unappealable or
unappealed within the time allowed for appeal, (c) has not been rendered
unenforceable through disclaimer or otherwise, and (d) is not lost through an
interference proceeding. Notwithstanding the foregoing, if a claim of a pending
patent application within the Licensed Patent Rights in the United States has
not issued as a claim of a patent within the five (5) years after the PCT filing
date from which such claim takes priority (or the first national filing date if
no PCT was filed), such claim shall not be a Valid Claim for the purposes of
this Agreement, unless and until such claim issues as a claim of an issued
patent (from and after which time the same shall be deemed a Valid Claim subject
to the foregoing clauses (a) through (d) above). ARTICLE 2: DEVELOPMENT PHASE
2.1 Results Package. Daré will promptly (at least within [***] days) notify
Bayer in writing when the database containing results of the Pivotal Trial is
locked. Daré shall provide to Bayer a copy of all 6 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016007.jpg]
Confidential tables, listings and figures (TLFs) in SAS or other agreed upon
format and the key results memo that Daré delivers to its senior management
(together, “Results Package”) within [***] days after the date that Daré
delivers the said memo to its senior management. The Results Package shall
include the results of any Human Factor Engineering study activities that Daré
has performed. Bayer may request a copy of the database from the Pivotal Trial
in a mutually agreed upon format for review. Bayer shall notify Daré within
[***] days of receiving the Results Package if it wishes to pay the Clinical
Trial and Manufacturing Activities Fee, provided that Bayer may request in
writing additional background information and data to clarify the contents of
the Results Package, which information and data, if available, Daré shall
promptly make available to Bayer to the extent that such requests are
commercially reasonable and do not require Daré to generate new data, and the
said [***] day period shall be extended by the period it takes for Daré to
provide the reasonably requested information and data if such period exceeds
[***] days. For clarity, the database will be “locked” when a data quality
control audit has been completed and all data has been entered, cleaned, and
quality control-checked for the trial. 2.2 Clinical Trial and Manufacturing
Activities Fee. Bayer may, in its sole and absolute discretion, pay and
reimburse Daré for costs and expenses incurred and to be incurred by or on
behalf of Daré and its Affiliates in support of conducting clinical trials and
product manufacturing activities, and supporting services in furtherance of the
development and manufacture of the Product, by paying the Clinical Trial and
Manufacturing Activities Fee. The Clinical Trial and Manufacturing Activities
Fee shall be paid only if (a) Bayer serves notice of its intention to pay the
Clinical Trial and Manufacturing Activities Fee in accordance with the timeline
stated in Section 2.1, and (b) the agreement relating to the supply of Product
as described in Section 8.1 is concluded. Following fulfillment of both
conditions, Daré shall issue an invoice for the Clinical Trial and Manufacturing
Activities Fee and the amount invoiced shall be paid within [***] days of
receipt of the said invoice. For clarity Bayer is not liable or responsible for
any costs and expenses relating to the Pivotal Trial or any other clinical trial
or manufacturing activities or services that Daré may undertake or obtain and
Bayer’s total liability for any such activities and services is the Clinical
Trial and Manufacturing Activities Fee, payment of which is entirely within
Bayer’s discretion irrespective of the quality, quantity or extent of activities
and services Daré may undertake and obtain. If this Agreement is terminated
prior to payment of the Clinical Trial and Manufacturing Activities Fee for any
reason, Bayer shall not be liable for payment of any costs or expenses incurred
by or on behalf of Daré either before or after such termination in connection
with the Pivotal Trial or any other trial, study or activity. 2.3 Diligence.
From the Execution Date to fulfillment of the Commercialization Condition, Bayer
shall have the right to undertake additional due diligence, and Daré shall
respond in a timely manner to any reasonable requests made by Bayer, with
respect to its evaluation of the Product. Without prejudice to the generality of
the foregoing, Bayer may request to review FDA correspondence including meeting
minutes and IDE submissions, protocols and reports of preclinical studies, and
CMC documents including Quality Control specifications. In addition, Bayer may
request to conduct audits at any relevant manufacturing sites including but not
limited to those of ATI and PMI, and to request to perform investigator site
visits at selected sites relating to the Pivotal Trial and review data, provided
that appropriate patient and site consents exist, and as permissible according
to applicable Law, including those laws relating to patient privacy, in which
case Daré will use commercially reasonable efforts to seek requisite consents
and approvals. ARTICLE 3: PIVOTAL TRIAL 3.1 Daré shall, at its own cost and
expense, carry out the Pivotal Trial. Daré shall be solely responsible, at its
sole cost and expense, for the conduct of the Pivotal Trial, which shall be
conducted in a 7 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016008.jpg]
Confidential manner as agreed with the FDA. Any changes to the protocol or other
aspects of the Pivotal Trial shall be made only following notice to Bayer of the
proposed change. Such notice will be given in sufficient time in advance of the
implementation of the change to allow Bayer to properly consider the change and
to discuss it with Daré. Daré agrees to take reasonable account of any
reasonable suggestions or objections made by Bayer, recognizing that the data to
be generated will be used by Bayer to make an informed decision on whether to
perform the Commercialization Condition. ARTICLE 4: LICENSE GRANT 4.1 License
Grant by Daré. Commencing upon the Commercialization Date and subject to the
terms of this Agreement, Daré grants to Bayer a royalty-bearing, irrevocable
(but terminable pursuant to Article 12: license (including the right to grant
sublicenses pursuant to Section 4.2 below) under Daré’s interest in the Licensed
Technology to Develop and Commercialize the Product, where the manufacture, use,
sale or import of the Product is covered by the Licensed Technology, in the
Field in the Territory. Such license shall be exclusive with regard to
Commercialization and co-exclusive with Daré with regard to Development. 4.2
Sublicensing. Subject to the terms of this Agreement, Bayer may sublicense (but
with no right to grant further sublicenses) the rights granted to Bayer under
Section 4.1 to any Bayer Affiliate or Third Party. 4.2.1 Bayer Responsibility.
Any sublicense granted by Bayer hereunder shall not relieve Bayer from any of
its obligations under the Agreement and Bayer will be responsible for all
actions of its sublicensee in connection with such sublicense. 4.2.2 Consent of
Daré. Any sublicense to a Third Party shall require the prior written consent of
Daré, such consent not to be unreasonably withheld, delayed or conditioned. In
considering the reasonableness of withholding any such consent, it is
acknowledged that Daré has selected Bayer as a licensee hereunder due to its
expertise and presence in the Field and in the Territory, including its capacity
and resource to successfully Commercialize the Product. It is intended by Daré
that any non-Affiliate sublicensee should have expertise, presence, capacity and
resource in the Field in the Territory that is comparable to Bayer’s. 4.2.3
Requirements. Each sublicense shall be in writing and consistent with and
subject to the terms and conditions of this Agreement, including granting Daré
and its licensors the audit rights stated in Article 10. Bayer shall provide
Daré a copy of each sublicense agreement, and each amendment thereto or
extension thereof (redacted as appropriate regarding information on products
unrelated to the Product and unrelated to the Licensed Technology), within [***]
days of execution, and Bayer acknowledges that Daré may disclose such copies to
its licensors as necessary. All sublicenses granted by Bayer shall terminate
automatically and immediately upon expiration or termination of this Agreement.
Bayer shall terminate a sublicense if the sublicensee commits any action or
omits to take any action that would constitute a material breach of this
Agreement if committed by Bayer, and if such sublicensee fails to cure such
action or omission within the corresponding cure period provided in this
Agreement. 4.3 Retained Rights. Daré and its licensors shall have and retain the
rights to use the Licensed Technology to further Develop the Product in the
Territory, and shall retain all rights to Develop 8 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016009.jpg]
Confidential and Commercialize the Product outside the Territory, and to Develop
and Commercialize the Product outside the Field. 4.4 [***]. ARTICLE 5:
DEVELOPMENT / REGULATORY 5.1 Responsibility. Subject to the terms and conditions
of the Agreement, Daré shall be solely responsible, at its sole cost and
expense, for the Development of, and all regulatory activities in connection
with, the Product(s) in the Field in the Territory. 5.2 Efforts. Daré shall use
Commercially Reasonable Efforts to Develop the Product, including development
and establishment of commercial manufacturing on a suitable scale, and
completing the Pivotal Trial. 5.3 Reporting. Daré shall provide to Bayer
quarterly update reports about the progress of its efforts to Develop the
Product, including the Pivotal Trial, and interactions with Regulatory
Authorities. Such reports shall be in sufficient detail to enable a meaningful
review by Bayer and assessment on whether Daré’s diligence obligations are being
fulfilled and Development is progressing. At Bayer’s request Daré shall, from
time to time, provide Bayer with access to the Regulatory Documentation (which
constitutes Daré’s Confidential Information). As a minimum the reports on the
Pivotal Trial shall contain details of recruitment status, drop outs,
pregnancies and SAEs. 5.4 Regulatory Submissions and Approvals. Daré shall be
solely responsible for filing for and shall own (or its designees shall own) all
IDEs and PMAs, and any other regulatory approvals relating to the Development of
Product. 5.5 Subsequent Development. The Parties shall discuss and seek to align
on Development activities intended to support lifecycle management of the
Product following the Commercialization Date. 5.6 Alliance Management. As soon
as possible following the Execution Date the Parties shall each nominate an
alliance manager to facilitate the exchange of information on the Pivotal Trial
and Bayer’s ongoing due diligence as described in Section 2.3. 5.7 Bayer
Support. Bayer shall support Daré in the conduct of the Pivotal Trial and other
Development activities by providing up to two (2) full time equivalents with
expertise in clinical, regulatory, preclinical, commercial, CMC and product
supply matters in an advisory capacity. Additionally, Bayer will provide Daré
with new product commercialization input on commercially relevant clinical trial
endpoints consistent with Bayer’s current reasonable and customary practices.
Bayer shall provide Daré with such cooperation and assistance as may reasonably
be requested with respect to Regulatory Approvals and interactions and
communications with Regulatory Authorities in respect of Products within the
Territory. ARTICLE 6: COMMERCIALIZATION 6.1 Responsibility. Subject to the terms
and conditions of the Agreement, following the Commercialization Date, Bayer
shall be solely responsible, at its sole cost and expense, for the
Commercialization of the Product in the Field in the Territory, and shall do so
in accordance with all Laws. 9 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016010.jpg]
Confidential 6.2 Efforts. Following the Commercialization Date, Bayer shall use
Commercially Reasonable Efforts to Commercialize the Product in the Territory.
Bayer shall establish and consistently seek to achieve specific and meaningful
sales goals and allocate sufficient resources designed to meet its business
objectives for the Product, including, but not limited to, fielding, training
(including any reasonably necessary medical education) and supervising a sales
force (including an appropriate management structure) reasonably necessary for
Bayer to perform its commercialization obligations hereunder. Without limiting
the foregoing: 6.2.1 Not later than [***] days prior to the expected First
Commercial Sale, Bayer shall prepare and submit a marketing plan to Daré for the
Product (“Marketing Plan”) for Daré’s information, which plan will provide a
three-year budget, market assessment, strategic drivers, pricing, and a
reasonably detailed summary of operating strategies and tactics, advertising,
marketing and educational materials, and sales and marketing promotional
materials and activities intended to promote and support sales of the Product in
the Territory, including the aggregate number of projected detailing calls. The
Marketing Plan will be updated by Bayer and on an annual three-year rolling
basis, which update shall be submitted to Daré for its information not later
than [***] days in advance of the first day of the next applicable calendar
year. The Marketing Plan shall be Bayer’s Confidential Information. 6.2.2 For
each calendar year following Regulatory Approval, Bayer shall provide to Daré
within [***] days after the end of such calendar year a written report that
summarizes the Commercialization activities performed by or on behalf of Bayer
and its Affiliates and sublicensees during such calendar year, including
information supporting its obligations under this Section 6.2. 6.2.3 Bayer or
its Affiliate or sublicensee will effect a First Commercial Sale within [***]
days of Regulatory Approval; provided that (i) no delay is caused by
circumstances beyond the reasonable control of Bayer, and that (ii) sufficient
Product has been supplied by or on behalf of Daré unless and until a Direct
Supply occurs. 6.3 Cooperation of Daré. Subject to any duties and restrictions
owed under applicable Law and/or to Third Parties, following the
Commercialization Date, Daré shall fully cooperate with and provide assistance
to Bayer in connection with any pricing and reimbursement filings or any other
filing with a Regulatory Authority or payer, in each case with respect to the
Product, including by executing any required documents, providing access to
personnel and providing all such documentation as Bayer may reasonably require,
including the Regulatory Documentation. 6.4 Regulatory Submissions and
Approvals. Daré shall be responsible for filing for and shall own (or its
designees shall own) all Marketing Approvals and any other regulatory approvals
relating to the Commercialization of the Product in the Territory. Daré shall
provide to Bayer a copy of all written substantive communications from and with
any Regulatory Authority involving a regulatory submission for the Product or
any other component thereof sufficiently in advance, where feasible, to enable
Bayer to have a meaningful opportunity to provide input on the content of such
submission and, if reasonably requested by Bayer, to participate in scientific
advice meetings with the Regulatory Authority related to the Product. At Bayer’s
request Daré shall provide Bayer with access to the Regulatory Documentation.
6.5 Medical Affairs. Following the Commercialization Date, Bayer shall be
responsible for responding to medical questions or inquiries from members of the
medical and paramedical professions and consumers regarding the Product in the
Field in the Territory. If Daré receives questions about the 10 4838-6408-4913,
v. 3



--------------------------------------------------------------------------------



 
[exhibit1016011.jpg]
Confidential Product in the Territory after the Commercialization Date, it shall
refer such questions to Bayer, and Bayer shall be responsible for responding
thereto. 6.6 Anti-Diversion. Bayer will not, and will ensure that its Affiliates
and sublicensees will not, actively promote, market, solicit, distribute,
import, sell or have sold Products, including via the Internet or mail order, to
any Third Party, address or Internet Protocol address outside the Territory. If
Bayer or an Affiliate or sublicensee receives any order from a prospective
purchaser located outside the Territory for Product that is intended for use or
sale outside the Territory, it shall promptly refer that order to Daré and
shall, to the extent permitted by applicable Laws, not accept such order.
ARTICLE 7: PHARMACOVIGILANCE 7.1 Exchange of Information. Both Parties agree to
promptly exchange relevant information that relates to the safety of the Product
and to comply with all applicable laws and regulations relating to the Product
concerning Product safety. 7.2 Pharmacovigilance Agreement. In furtherance of
Section 7.1, the Parties shall negotiate a pharmacovigilance agreement
diligently and in good faith with the goal of executing such agreement no later
than [***] days from fulfillment of the Commercialization Condition. As
Marketing Authorization Holder, Daré shall create and maintain a master safety
database and shall be the sole owner of such database. Bayer shall submit to
Daré all data collected by it with respect to Adverse Events relating to the
Product in accordance with the timelines and subject to the conditions set forth
in the said pharmacovigilance agreement. ARTICLE 8: SUPPLY AND MANUFACTURING 8.1
Supply of Product. Commencing upon the Execution Date, the Parties shall
negotiate a supply agreement diligently and in good faith with the goal of
executing such agreement no later than [***] days from [***]. Such supply
agreement will provide that, after the Commercialization Date, Daré [***] will
supply Bayer, and Bayer will purchase from Daré [***], all of Bayer´s
requirements of packaged and labelled Product. Such agreement shall contain
provisions consistent with the terms set forth in Exhibit 8.1 attached hereto,
and shall include as an annex a Quality Agreement containing terms and
conditions regarding quality assurance/quality control and compliance with
applicable standards, laws and regulations. [***]. 8.2 Product Price. Following
the Commercialization Date and ending upon [***], Daré shall supply Product to
Bayer at a price [***]. If such unit cost exceeds the maximum price specified
below in this Section 8.2, Bayer will pay such excess, and such excess will be
credited against the milestone and royalty payments due by Bayer hereunder. It
is not the intent of the Parties that milestone and royalty payments be
unreasonably and significantly reduced or eliminated by the foregoing provision,
and if Daré considers that the milestones and royalties payable to it hereunder
will be unreasonably reduced in any particular year as a result of the
requirement to credit the aforementioned excess, without affecting Daré‘s
obligation to pay the excess, Bayer agrees to discuss with Daré in good faith to
avoid such a significant reduction in any particular year.. Period Maximum Price
(US Dollars) From the Commercialization Date until [***] [***] [***] – [***]
[***] [***] and thereafter [***] 11 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016012.jpg]
Confidential Notwithstanding the foregoing, the per-unit cost of Manufacture of
the Product may increase by [***] per annum, commencing on the [***] following
First Commercial Sale, to accommodate for inflation. The cost of Manufacture of
the Product will be more particularly defined in the supply agreement referred
to in Section 8.1. 8.3 The supply agreement referred to in Section 8.1 shall
contain provisions that will [***], and will [***]; provided, however, that
[***]. For clarity, the Parties intend that said provisions shall be [***] in
the supply agreement referred to in Section 8.1. ARTICLE 9: FINANCIAL PROVISIONS
9.1 Up Front License Fee. In consideration of the license granted by Daré to
Bayer hereunder, Bayer shall pay to Daré a non-refundable up front license fee
of one million US Dollars ($1,000,000) within thirty (30) days of the Execution
Date. Daré shall issue an invoice for this fee at Bayer’s request. 9.2 Milestone
Payments. The payments set forth in this Section 9.2 shall be paid upon the
first achievement of the applicable milestone event below. Within [***] days
following achievement of each milestone, Bayer shall notify Daré of the
occurrence of such milestone, and Daré shall issue an invoice for the relevant
amount. Bayer shall pay Daré the following amounts as applicable: Milestone
Event Amount First Commercial Sale $[***] Annual Net Sales reaching $[***]
$[***] Annual Net Sales reaching $[***] $[***] Annual Net Sales reaching $[***]
$[***] Annual Net Sales reaching $[***] $[***] The Net Sales stated above are
calculated by reference to sales within a specific calendar year and are not
cumulative. No milestone payments shall be made more than once, and no amounts
shall be due for subsequent or repeated achievements of any milestone(s). No
additional milestone payments shall be due in respect of any follow-on Product,
or Product with different characteristics to a Product for which a milestone
payment was made. 9.3 Royalties. 9.3.1 Royalty Rate. During the term of this
Agreement Bayer will pay Daré royalties on annual Net Sales during each calendar
year, at the following rates: Annual Net Sales in US Dollars Royalty Rate $[***]
– [***] [***]% $[***] – [***] [***]% $[***] – [***] [***]% 12 4838-6408-4913, v.
3



--------------------------------------------------------------------------------



 
[exhibit1016013.jpg]
Confidential Above $[***] [***]% provided, however, that upon the expiration of
(1) the last to expire Valid Claim within the Licensed Patent Rights covering
the manufacture, use, sale and import of the Product in the Territory; or (2)
the last to expire marketing, data or similar exclusivity for the Product
conferred by a Regulatory Authority that provides an exclusive commercialization
period during which Bayer, its Affiliates or its sublicensees have the exclusive
right to market and sell the Product in any region in the Territory (excluding
any rights conferred by or based on any Licensed Patent Rights); whichever is
later, each royalty rate set forth above shall be reduced by [***] percent
([***]%). 9.3.2 Royalties not Cumulative. In determining the applicable royalty
rate, the Net Sales stated above are not cumulative and the relevant royalty
rate will be calculated on a calendar year- by-calendar year basis. 9.3.3
Blended Rates. With respect to the royalty rates for the Product, the Parties
acknowledge and agree that the Licensed Patent Rights and Licensed Know-How
licensed pursuant to this Agreement justify royalty rates of differing amounts
with respect to sales of the Product, which rates could be applied separately to
the Product involving the exercise of such Licensed Patent Rights and/or the use
or incorporation of such Licensed Know-How, and that if such royalties were
calculated separately, royalties relating to Licensed Patent Rights and
royalties relating to Licensed Know-How would last for different terms. The
Parties have determined in light of such considerations and for reasons of
convenience that blended royalty rates for the Patent Rights and the Know-How
licensed hereunder will apply during the Term (which blended royalty rates would
be advantageous to both Parties), subject to the royalty reduction calculation
set forth in Section 9.3.1. Consequently, the Parties have agreed to adopt the
royalty rates set forth in this Section 9.3. 9.3.4 Royalty Stacking. If during
the Term Bayer becomes aware of a Third Party Patent Right and where Bayer
reasonably determines, in the absence of a license to such Third Party Patent
Right, such Third Party Patent Right would be infringed by Bayer’s
Commercialization of the Product in the Field and in the Territory as permitted
herein, Bayer (itself or through any other Bayer Affiliate) may obtain a license
to such Third Party Patent Right in the Territory. In the event that Bayer pays
royalties to such Third Party for the acquisition of a license to such Third
Party Patent Rights, Bayer shall deduct from the royalty payable by Bayer to
Daré pursuant to this Section 9.3 in a given calendar quarter all royalties paid
to such Third Party in such quarter under such agreement, provided that in no
event shall Bayer reduce the royalties payable to Daré hereunder by more than
[***] percent ([***]%) of the royalties otherwise payable. Royalties payable in
respect of Net Sales made by a Bayer sublicensee may be reduced by operation of
this Section 9.3.4 only where the operative Third Party license agreement is
entered into by Bayer and such Third Party. 9.3.5 Quarterly Royalty Reporting
and Royalty Payment. All royalty payments shall be made at quarterly intervals.
Within [***] days of the end of each quarter after the First Commercial Sale of
the Product, Bayer shall submit a statement which shall show for that quarter:
(i) Net Sales, (ii) a calculation of the royalty payment due on such Net Sales,
(iii) offsets made pursuant to Section 9.3.4, and (iv) such other relevant
details as Daré may reasonably 13 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016014.jpg]
Confidential request. Without limiting Bayer’s obligations under this Section
9.3.5, Daré shall issue invoices for royalties at Bayer’s request. 9.4
Sublicense Revenue. Bayer shall pay Daré [***] percent ([***]%) of all
Sublicense Revenue. All Sublicense Revenue shall be made at quarterly intervals.
Within [***] days of the end of each quarter following the first grant of a
sublicense, Bayer shall submit a statement which shall show for that quarter:
(i) all outstanding sublicenses; (ii) Sublicense Revenue, (iii) a calculation of
the amount payable to Daré under this Section 9.4, and (iv) such other relevant
details as Daré may reasonably request. Without limiting Bayer’s obligations
under this Section 9.4, Daré shall issue invoices for such amounts at Bayer’s
request. 9.5 Payments. 9.5.1 Currency. Bayer shall make the payments due to Daré
under the Agreement in US Dollars. 9.5.2 Payment Rule. All payments shall be
made by Bayer within thirty (30) days of the date of receipt of invoice. Daré
shall issue invoices for the Up Front License Fee and Clinical Trials and
Manufacturing Activities Fee at Bayer’s request. 9.5.3 Invoice Address. All
invoices to Bayer shall be sent to the following address: Bayer HealthCare
Pharmaceuticals [***] Alternatively, each invoice for payments may be sent
electronically in portable document format (pdf) via email without electronic
signature (“pdf-invoicing”), thus replacing a corresponding paper form. 9.5.4
Payments Made by Wire Transfer. All payments made by Bayer to Daré under the
Agreement shall be made by wire transfer to the following bank account of Daré,
or such other bank account as notified by Daré to Bayer at least fifteen (15)
business days prior to the due date of the next payment: For domestic transfers:
Account Holder: [***] Account Number: [***] Bank Code: [***] Routing and
Transfer: [***] For international transfers: Account Holder: [***] Account
Number: [***] Pay to: [***] SWIFT (BIC): [***] Routing and Transit: [***] 9.5.5
Late Payments. Any payment due to Daré by Bayer under this Agreement that is not
paid within thirty (30) days after it is due will accrue interest on a daily
basis at a rate of 1.5% 14 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016015.jpg]
Confidential per month (or the maximum legal interest rate allowed by applicable
law, if less) from and after such date. 9.5.6 Taxes. Both Parties agree to
comply with all tax laws and regulations in effect during the Term and
applicable to this Agreement. All agreed consideration in respect to any supply
or service rendered by any of the Parties under this Agreement is exclusive of
Indirect Taxes. Bayer will promptly pay all such separately stated, invoiced
taxes and duties, unless Bayer provides Daré a valid, signed exemption
certificate or direct pay permit, as appropriate. If tax is not charged by Daré
and applicable tax law subsequently determines tax to be due, then Bayer will
pay all such applicable taxes as identified either by reimbursing Daré as
invoiced or directly paying taxing authority. If it is determined through change
of law that taxes have been paid by Bayer to Daré in error, then Daré shall
credit Bayer for such paid taxes according to the terms of this Agreement (and
if there is credit outstanding as of the date of expiration or termination of
this Agreement then Daré shall pay Bayer the amount of such credit within sixty
(60) days of expiration or termination). 9.6 No Other Compensation. Neither
Party will be obligated to pay any additional fees, milestone payments,
royalties or other payments of any kind to the other hereunder, except as
otherwise expressly set forth herein. No amounts paid are refundable or
creditable. ARTICLE 10: BOOKS, RECORDS, AUDIT Bayer and its Affiliates and
sublicensees shall maintain complete and accurate records which are relevant to
the calculation of Sublicense Revenue and of royalties payable by Bayer to Daré
on Net Sales of Products under this Agreement, and such records shall be open
during reasonable business hours for a period of [***] years from creation of
individual records for examination at Daré’s expense and not more often than
[***] each calendar year, and on thirty (30) days’ prior notice, by an
independent certified public accountant selected by Daré or its licensor and
reasonably acceptable to Bayer for the sole purpose of verifying for Daré the
correctness of calculations of Sublicense Revenue and royalties and
classifications of Net Sales under this Agreement. Daré shall bear its and its
licensor’s own costs related to such audit; provided, that for any underpayments
by Bayer of royalties and/or Sublicense Revenue to Daré in a calendar year that
is identified based on such audit that are greater than [***] percent ([***]%),
Bayer shall pay Daré interest as provided for in Section 9.5.5 from the time the
underpaid amount was due and Daré’s or its licensor’s out- of-pocket expenses
for the audit. For any underpayments by Bayer found under this Article 10, Bayer
shall pay Daré the amount of such underpayment within thirty (30) days of
receipt of an invoice therefor. Any overpayments by Bayer will, at Bayer’s
option, be refunded to Bayer or credited to future royalties. Any records or
accounting information received from Bayer shall be Bayer’s Confidential
Information, and the accountant will sign a confidentiality agreement in form
and substance that is reasonably satisfactory to Bayer prior to beginning the
audit. Results of any such audit shall be provided to both Parties and shall
also be deemed Confidential Information for purposes of Section 11.1. ARTICLE
11: CONFIDENTIALITY 11.1 As used herein, “Confidential Information” means all
confidential or proprietary information disclosed by one Party or its Affiliates
(“Disclosing Party”) to the other Party or its Affiliates (“Receiving Party”)
pursuant to the Agreement. Confidential Information may be conveyed in written,
graphical, physical, electronic or oral form. Licensed Know How constitutes
Daré’s Confidential Information. 11.2 Confidential Information does not include
information that: 15 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016016.jpg]
Confidential 11.2.1 at the time of disclosure, is in the public domain; 11.2.2
after disclosure, becomes part of the public domain, except by breach of the
Agreement by the Receiving Party; 11.2.3 the Receiving Party can establish was
in its possession and at its free disposal at the time of disclosure by the
Disclosing Party, as shown by the Receiving Party’s records kept in the ordinary
course of its business; 11.2.4 the Receiving Party rightfully obtains from a
Third Party; provided that such information was not obtained by said Third
Party, directly or indirectly, from the Disclosing Party under an obligation of
confidentiality; and 11.2.5 is developed by or for the Receiving Party
independently and without use of the Confidential Information provided by the
Disclosing Party, as shown by the Receiving Party’s records kept in the ordinary
course of its business. Any combination of features or disclosures shall not be
deemed to fall within the foregoing exclusions merely because individual
features are published or known to the general public or in the rightful
possession of the Receiving Party unless the combination itself are published or
known to the general public or are in the rightful possession of the Receiving
Party. 11.3 Obligation of Confidentiality and Non-Use. Each Party agrees that:
11.3.1 it shall hold in confidence and take such steps as it normally takes to
protect its own confidential and proprietary information, but in any event no
less than reasonable steps, to preserve the confidentiality of the Confidential
Information disclosed to it by the Disclosing Party under the Agreement; 11.3.2
it shall not use the Confidential Information of the Disclosing Party for any
purposes other than to perform the Receiving Party’s obligations or exercise the
Receiving Party’s rights under the Agreement, without first entering into a
written agreement signed by both Parties covering such other use thereof; and
11.3.3 it shall not to disclose Confidential Information other than as permitted
by Sections 11.4 or 11.5. 11.4 Permitted Disclosures. Notwithstanding the
obligations of confidentiality and non-use set forth in Section 11.3, a
Receiving Party may provide Confidential Information disclosed to it: 11.4.1 to
its officers, directors and employees who have a need to know such information
in furtherance of the purpose of this Agreement and are bound by an obligation
of confidentiality (contractual, legal, fiduciary or otherwise) and non-use at
least as restrictive as set forth herein; 11.4.2 to its Affiliates,
sublicensees, prospective sublicensees, and their officers, directors and
employees, who have a need to know such information in furtherance of the
purpose of this Agreement and are bound by an obligation of confidentiality
(contractual, legal, fiduciary or otherwise) and non-use at least as restrictive
as set forth herein; 16 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016017.jpg]
Confidential 11.4.3 to any actual or potential distributors, co-promoters or
co-marketers who in each case have a need to know such information in
furtherance of the Receiving Party’s performance of this Agreement are bound by
a contractual obligation of confidentiality and non-use at least as restrictive
as set forth herein; 11.4.4 to Regulatory Authorities as necessary to obtain,
maintain or defend Patent Rights or seek or obtain approval to conduct clinical
trials, or gain Marketing Approval with respect to a Product. The Receiving
Party shall be liable and responsible for the aforementioned persons’ and
entities’ compliance with the provisions of this Article 11. 11.5 Required
Disclosures. Notwithstanding the obligations of confidentiality and non-use set
forth in Section 11.3, a Receiving Party may provide Confidential Information
disclosed to it if such disclosure is required by (i) Law, (ii) Securities
Exchange Rules, or (iii) a validly issued subpoena, order of a court of
competent jurisdiction or other request for information from a Regulatory
Authority; provided that prior to any such disclosure, to the extent permitted
by Law, the Receiving Party required to make the disclosure shall promptly
notify the Disclosing Party of such requirement. Such Disclosing Party shall
have a reasonable opportunity to review and comment on the proposed disclosure
and/or seek a protective order or other appropriate remedy. The Receiving Party
required to make the disclosure shall consider in good faith the comments
provided by the Disclosing Party and shall furnish only that portion of the
Confidential Information that the Receiving Party is legally required to
furnish. Confidential Information disclosed pursuant to this Section shall
remain Confidential Information for all other purposes of the Agreement. 11.6
Duration. The Receiving Party’s obligation under the Agreement to preserve the
confidentiality of any and all of the Confidential Information disclosed to it
by the Disclosing Party shall continue during the Term and for a period of ten
(10) years after any termination or expiration of the Agreement (except that
such obligations shall survive indefinitely thereafter with respect to
Confidential Information that is treated by the Disclosing Party as a trade
secret for so long as such Confidential Information is a trade secret according
to applicable Law). 11.7 Publicity. Bayer and Daré will, upon their written
agreement, issue a press release announcing the execution of the Agreement as
agreed between the Parties. Except with respect to such initial press release or
as otherwise required by Laws (including disclosure requirements of any stock
exchange on which securities issued by a Party are traded), neither Party shall
issue an additional press release or public announcement relating to this
Agreement or any of the activities hereunder without the prior written approval
of the other Party, which shall not be unreasonably withheld or delayed.
Notwithstanding the above, each Party and its Affiliates may disclose on its
website and in its promotional materials that the other Party is a development
and/or commercialization partner of such Party for the Product and may use the
other Party’s name and logo in conjunction with such disclosure. ARTICLE 12:
TERM AND TERMINATION 12.1 Term. This Agreement shall commence on the Execution
Date and shall continue in full force and effect, unless otherwise terminated
pursuant to this Article 12, until the later of (i) expiration of any Valid
Claim covering the manufacture, use, sale or import of the Product in the
Territory; or (ii) fifteen (15) years from First Commercial Sale (“Term”). The
Term shall be automatically renewed for subsequent 12-month renewal terms unless
either Party notifies the other Party of non-renewal within ninety (90) days of
expiration of the then-current initial term or renewal term (as applicable), 17
4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016018.jpg]
Confidential in which case this Agreement shall terminate upon expiration of the
then-current initial term or renewal term (as applicable). 12.2 Automatic
Termination. This Agreement will automatically terminate, without requirement of
any action taken by either Party, if the Commercialization Condition is not
fulfilled as described in Section 1.6. 12.3 Unilateral Right to Terminate
Agreement. Bayer may terminate this Agreement without cause at any time on
serving on Daré ninety (90) days’ notice of termination. 12.4 Termination by
Daré. Daré may, upon notice to Bayer, terminate this Agreement (i) in the event
of a Patent Challenge as described in Section 12.8 below; (ii) if Force Majeure
prevents Bayer from performing its obligations under this Agreement for [***] or
longer; or (iii) for Bayer’s violation of Export Control Laws as set forth in
Section 19.15. 12.5 Termination for Breach. Either Party may terminate this
Agreement, effective immediately following written notice to the other Party,
for any material breach by the other Party of any term of this Agreement that
remains uncured ninety (90) days after the non-breaching Party first gives
written notice to the other Party of such breach and its intent to terminate
this Agreement if such breach is not cured. If the breach is not capable of
being cured within such ninety (90) days period and provided the breaching Party
reasonably demonstrates that it is exerting good faith efforts to cure the
breach, the period for cure will be extended for a period of no more than one
hundred and eighty (180) days. For purposes of clarity, the obligation of the
breaching Party to cure any such breach shall be stayed for any time period
during which such breach is the subject of a dispute resolution proceeding
pursuant to Article 18; provided that the obligation of the breaching Party to
cure such breach shall resume commencing on the date of any final resolution of
such proceeding. 12.6 Termination for Insolvency. In the event that either Party
makes an assignment for the benefit of creditors, appoints or suffers
appointment of a receiver or trustee over all or substantially all of its
property, files a petition under any bankruptcy or insolvency act or has any
such petition filed against it which is not discharged within one hundred twenty
(120) days of the filing thereof, and provided than none of the foregoing is
being done as part of a corporate reorganization, then the other Party may
terminate this Agreement effective immediately upon written notice to such
Party. 12.7 Termination for Safety Reasons. In the event that Bayer makes a good
faith determination in accordance with its standard practices and procedures for
such determinations that there is a material safety issue with respect to the
Product, then Bayer may terminate this Agreement upon thirty (30) days’ notice.
12.8 Patent Challenge. If Bayer or an Affiliate or sublicensee (a) commences or
voluntarily participates in any action or proceeding (including any patent
opposition or re-examination proceeding), or otherwise asserts any claim,
challenging or denying the validity or enforceability of any claim of any
Licensed Patent Rights, or (b) voluntarily assists any Third Party in bringing
or prosecuting any action or proceeding (including any patent opposition or
re-examination proceeding) challenging or denying the validity or enforceability
of any claim of any Licensed Patent Rights (each of (a) and (b), a “Patent
Challenge”), then, to the extent permitted by applicable Law, Daré shall have
the right, in its sole discretion, to terminate this Agreement upon notice to
Bayer. Notwithstanding the foregoing, if the Patent Challenge is made by an
Affiliate of Bayer and no person within Bayer’s legal department had actual
knowledge of such Patent Challenge, and no Bayer personnel directly involved in
Ovaprene had actual knowledge of such Patent Challenge, then Daré may not
terminate this Agreement unless it notifies Bayer of such Patent Challenge and
18 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016019.jpg]
Confidential the Affiliate does not withdraw or cause to be withdrawn such
challenge within ninety (90) days of receipt of such notice, in which case Daré
shall have the right to terminate this Agreement by providing written notice
thereof to Bayer. The foregoing right to terminate shall not apply with respect
to any Patent Challenge where the Patent Challenge is made in defense of an
assertion of the relevant Patent Right that is first brought by Daré against
Bayer. 12.9 Consequences of Termination of Agreement. In the event of the
termination of this Agreement, the following provisions shall apply, as
applicable: 12.9.1 If this Agreement is terminated by Bayer pursuant to Section
12.3 or Section 12.7: (a) All licenses and rights granted by Daré to Bayer,
including all licenses granted to Bayer pursuant to Section 4.1, shall
immediately terminate. (b) Bayer shall cease to use any Marketing Approval
obtained in accordance with the Agreement. (c) Bayer shall cease to conduct any
activity related to the Development and/or Commercialization of the Product. (d)
Each Party shall promptly return all Confidential Information of the other Party
that are not subject to a continuing license hereunder; provided, that, each
Party may retain one copy of the Confidential Information of the other Party in
its archives solely for the purpose of establishing the contents thereof and
ensuring compliance with its obligations hereunder. (e) Bayer shall, and shall
cause its Affiliates and sublicensees, to provide reasonable assistance, at no
cost to Daré, as may be reasonably necessary or useful for Daré or its designee
to commence or continue commercializing Products in the Territory and to
generally effect a smooth and orderly transition of commercialization activities
with respect to the Product, for a period of up to one hundred eighty (180) days
after the effective date of termination (the “Transition Period”), including
transferring or amending as appropriate, upon request of Daré, any agreements or
arrangements with Third Parties to commercialize the Products in the Territory,
and domain names as described in Section 16.7.8. To the extent that any such
contract between Bayer or its Affiliate or sublicensee and a Third Party is not
assignable to Daré or its designee, then, to the extent reasonably practicable,
Bayer shall reasonably cooperate with Daré (but without Bayer retaining any
liability under such contract or incurring expense or cost to the Third Party)
to arrange to continue to and provide such services from such entity. (f) Bayer
and its Affiliates and sublicensees shall: (A) transfer or assign, or cause to
be transferred or assigned, to Daré or its designee (or to the extent transfer
or assignment is not permitted by Law, take all reasonable actions to make
available to Daré or its designee) the full benefits (including the right of
reference, to the extent consistent with Law) of all Regulatory Applications,
Regulatory Approvals, Regulatory Materials, regulatory dossiers, applications
for Pricing Approval, and Pricing Approvals, for the Product, all as existing at
the date of termination whether held in the name of Bayer or its Affiliate; (B)
provide to Daré or its designee originals of all of the foregoing documents, as
well as copies of all correspondence with relevant Regulatory Authorities or
Pricing Authorities 19 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016020.jpg]
Confidential pertaining to Products; and (C) take such other reasonable actions
and execute such other instruments, assignments and documents as may be
necessary to effect, evidence, register and record the transfer, assignment or
other conveyance of rights under this Section to Daré or its designee, at Daré’s
cost and expense. Notwithstanding the above, if Bayer cannot complete (A)
through (C) as set forth above due to Law or contracts that prohibit the same,
Bayer will take all reasonable actions to make the above available to Daré or
Daré’s designee, at Daré’s cost and expense. (g) Daré shall have the right, but
not the obligation, to purchase from Bayer and its Affiliates and sublicensees
any or all of the usable inventory of any Product in Bayer’s or its Affiliates’
and sublicensees’ possession as of the date of termination, at a purchase price
equal to the price paid by Bayer for such inventory. Any packaging, transport,
insurance and other costs relating to delivery shall be borne by Daré. In
addition, if Daré does not purchase the inventory, Bayer and its Affiliates and
sublicensees may sell, have sold and offer to sell any inventory of Product in
its or their possession as of the termination date during the 180-day period
beginning on the termination date, or if applicable, complete performance of any
and all bid and tender agreements that had been entered into prior to the
termination date. Notwithstanding the above, Bayer may not sell off any
inventory at a price less than the fair market value. (h) Bayer shall, if
requested by Daré, deliver to Daré all Promotional Materials in Bayer’s and its
Affiliates’ and sublicensees’ possession (including electronic files of all
Promotional Materials), and Daré will reimburse Bayer for its out-of-pocket cost
for printing and delivering such materials. Notwithstanding the foregoing, Daré
shall retain no rights to use the Bayer name or the Bayer cross following
termination of this Agreement. (i) To the extent permissible by Law Bayer and
its Affiliates and sublicensees shall transfer to Daré any and all data
exclusivity rights for the Product as existing at the date of termination,
including regulatory or statutory exclusivity periods. (j) Subject to any
obligations of confidentiality owed to Third Parties and to the extent they
relate specifically to the Product, Bayer shall promptly provide to Daré a list
of all agreements in effect between Bayer and its Affiliates and sublicensees on
the one hand, and any distributors on the other hand, of Products in the
Territory, including the identity of and contact information for each such Third
Party, and will use Commercially Reasonable Efforts to facilitate introductions
between Daré and such Third Parties, and Bayer will disclose copies of such
agreements to Daré to the extent permitted by the relevant Third Party (either
through the agreement itself, or through the Third Party’s written consent).
Bayer shall use Commercially Reasonable Efforts to include in each such
agreement a provision allowing it to assign such agreement to Daré in the event
of termination of this Agreement. (k) Each Party shall promptly return all
Confidential Information of the other Party that is not subject to a continuing
license hereunder; provided, that, each Party may retain one copy of the
Confidential Information of the other Party in its archives solely for the
purpose of establishing the contents thereof and ensuring compliance with its
obligations hereunder. 20 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016021.jpg]
Confidential 12.9.2 If this Agreement is terminated by either Party on any
grounds except by Bayer pursuant to Section 12.3: (a) All licenses and rights
granted by Daré to Bayer, including all licenses granted to Bayer pursuant to
Section 4.1, shall immediately terminate; (b) Bayer shall cease to use any
Marketing Approval obtained in accordance with the Agreement; (c) Bayer shall
cease to conduct any activity related to the Development and/or
Commercialization of the Product; (d) Each Party shall promptly return all
Confidential Information of the other Party that is not subject to a continuing
license hereunder; provided, that, each Party may retain one copy of the
Confidential Information of the other Party in its archives solely for the
purpose of establishing the contents thereof and ensuring compliance with its
obligations hereunder (e) Bayer and its Affiliates and sublicensees shall: (A)
transfer or assign, or cause to be transferred or assigned, to Daré or its
designee (or to the extent transfer or assignment is not permitted by Law, take
all reasonable actions to make available to Daré or its designee) the full
benefits (including the right of reference, to the extent consistent with Law)
of all Regulatory Applications, Regulatory Approvals, Regulatory Materials,
regulatory dossiers, applications for Pricing Approval, and Pricing Approvals,
for the Product, all as existing at the date of termination whether held in the
name of Bayer or its Affiliate; (B) provide to Daré or its designee originals of
all of the foregoing documents, as well as copies of all correspondence with
relevant Regulatory Authorities or Pricing Authorities pertaining to Products;
and (C) take such other reasonable actions and execute such other instruments,
assignments and documents as may be necessary to effect, evidence, register and
record the transfer, assignment or other conveyance of rights under this Section
to Daré or its designee, at Daré’s cost and expense. Notwithstanding the above,
if Bayer cannot complete (A) through (C) as set forth above due to Law or
contracts that prohibit the same, Bayer will take all reasonable actions to make
the above available to Daré or Daré’s designee, at Daré’s cost and expense; (f)
Daré shall have the right, but not the obligation, to purchase from Bayer and
its Affiliates and sublicensees any or all of the usable inventory of any
Product in Bayer’s or its Affiliates’ and sublicensees’ possession as of the
date of termination, at a purchase price equal to the price paid by Bayer for
such inventory. Any packaging, transport, insurance and other costs relating to
delivery shall be borne by Daré. In addition, if Daré does not purchase the
inventory, Bayer and its Affiliates and sublicensees may sell, have sold and
offer to sell any inventory of Product in its or their possession as of the
termination date during the 180-day period beginning on the termination date, or
if applicable, complete performance of any and all bid and tender agreements
that had been entered into prior to the termination date. Notwithstanding the
above, Bayer may not sell off any inventory at a price less than the fair market
value; 21 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016022.jpg]
Confidential (g) Bayer shall, if requested by Daré, deliver to Daré all
Promotional Materials in Bayer’s and its Affiliates’ and sublicensees’
possession (including electronic files of all Promotional Materials), and Daré
will reimburse Bayer for its out-of-pocket cost for printing and delivering such
materials. Daré may use such Promotional Materials solely in connection with the
Product as existing at the time of termination and solely in accordance with
applicable Law. Notwithstanding the foregoing, Daré shall retain no rights to
use the Bayer name or the Bayer cross following termination of this Agreement;
and (h) To the extent permissible by Law Bayer and its Affiliates and
sublicensees shall transfer to Daré any and all data exclusivity rights for the
Product as existing at the date of termination, including regulatory or
statutory exclusivity periods. 12.9.3 Termination on any grounds except Sections
12.3 and 12.7 shall be without prejudice to any other rights or remedies either
Party may have in law or equity based on the grounds of termination, which shall
be cumulative. 12.9.4 Except where expressly provided for otherwise in the
Agreement, termination of the Agreement shall not relieve the Parties hereto of
any liability, including any obligation to make payments hereunder, which
accrued hereunder prior to the effective date of such termination or exercise,
nor preclude either Party from pursuing all rights and remedies it may have
hereunder or at law or in equity with respect to any breach of the Agreement nor
prejudice any Party’s right to obtain performance of any obligation. This
Section 12.8 shall survive termination or expiry of the Agreement. 12.10
Surviving Provisions. The provisions of Articles 10, 11, 14, 18 and 19 and
Sections 4.4, 7.1, 12.9, 12.10 and 13.3, and Bayer’s accrued payment
obligations, shall survive any termination or expiration of the Agreement.
ARTICLE 13: REPRESENTATIONS, WARRANTIES AND COVENANTS 13.1 Mutual
Representations and Warranties. Each Party hereby represents and warrants to the
other Party that as of the Execution Date: 13.1.1 It is duly organized and
validly existing under the laws of its jurisdiction of incorporation or
formation; 13.1.2 It has full corporate right, power and authority to enter into
the Agreement and to perform its respective obligations under the Agreement;
13.1.3 It is duly authorized to execute and deliver the Agreement, and the
person or persons executing the Agreement on its behalf have been duly
authorized to do so by all requisite corporate action; and 13.1.4 The Agreement
is legally binding upon it and enforceable in accordance with its terms. 13.2
Representations and Warranties by Daré. Daré hereby represents and warrants to
Bayer that as of the Execution Date: 13.2.1 General. 22 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016023.jpg]
Confidential (i) The execution and delivery of the Agreement by Daré, the
performance of Daré’s obligations hereunder and the licenses granted by Daré
pursuant to the Agreement (A) do not conflict with or violate any requirement of
any Laws existing as of the Execution Date; and (B) do not conflict with,
violate, breach or constitute a default under any contractual obligations of
Daré or any of its Affiliates existing as of the Execution Date, including the
Daré License; (ii) The documents delivered or made available by Daré to Bayer in
connection with the transaction contemplated by the Agreement (including any
minutes of meetings with the FDA and other correspondence exchanged with the
agency) do not, to Daré’s knowledge, contain any untrue statement of a material
fact nor omit to state a material fact necessary in order to make the statements
contained therein not misleading; and Daré has not, up through and including the
Execution Date, withheld from Bayer any material information in Daré’s control
concerning the Licensed Technology; and (iii) Neither Daré nor any employee of
Daré, or to Daré’s knowledge, subcontractor or employee of a subcontractor which
has performed services with respect to the Product has been debarred by the FDA
or is the subject of any investigation or proceeding which may result in
debarment by the FDA. 13.2.2 Licensed Patent Rights. (i) Exhibit 1.21 contains a
correct and complete list of all Licensed Patent Rights as of the Execution
Date. To Daré’s knowledge, all of the Licensed Patent Rights issued as of the
Execution Date are valid and in full force; (ii) Daré is the sole and exclusive
owner of or Controls all right, title and interest in and to all rights licensed
hereunder, and is entitled to grant the licenses specified herein; (iii) Daré
has not previously granted, and will not grant during the Term, any right,
license or interest in and to the Licensed Technology in the Field and
Territory, or any portion thereof, inconsistent or in conflict with the licenses
granted to Bayer herein; and (iv) As of the Execution Date, there are no pending
or, to Daré’s knowledge, threatened actions, suits, investigations, claims,
judgments or proceedings relating to the Licensed Technology. As of the
Execution Date, to Daré’s knowledge, Daré is not aware of any issued Third Party
Patent Right that is or would be infringed by the Development or
Commercialization of a Product as contemplated by this Agreement. 13.2.3 Daré
License. (i) it has provided to Bayer a true, correct and complete copy of the
Daré License, as reasonably redacted; 23 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016024.jpg]
Confidential (ii) as of the Execution Date the Daré License is in full force and
effect; (iii) as of the Execution Date, it is not in breach of, nor to its
knowledge do any circumstances exist upon which ATI might claim that Daré is in
breach of, the Daré License. For the avoidance of doubt, Daré is not relieved of
its obligations under this Agreement because compliance with or fulfillment of
such obligations may give rise to a breach of the Daré License; (iv) Daré
further covenants and agrees that (a) it will take all commercially reasonable
steps necessary to maintain in full force and effect, the Daré License for the
term thereof (b) it will not assign (except to an Affiliate or to a Third Party
to which this Agreement has been assigned as permitted under Section 19.4),
amend, restate, terminate in whole or in part, or otherwise modify the Daré
License in any way that materially adversely affects Bayer’s rights under this
Agreement; (c) it will provide Bayer with notice within a reasonable time upon
becoming aware of any claim of a breach by Daré under the Daré License or notice
of termination of the Daré License made by either Daré or ATI (or any party
acting on behalf of such counterparty); and (d) it will use commercially
reasonable efforts to enforce its rights under the Daré License to the extent
necessary to maintain Bayer’s rights hereunder; and (v) [***]. 13.3 Disclaimer
of Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN, NEITHER PARTY
MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTIES OF ANY KIND, EITHER EXPRESS
OR IMPLIED, TO THE OTHER PARTY. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN,
DARÉ MAKES NO REPRESENTATIONS OR WARRANTIES, WHETHER EXPRESS OR IMPLIED, AND
EXPLICITLY DISCLAIMS ANY REPRESENTATION AND WARRANTY, INCLUDING WITH RESPECT TO
ANY ACCURACY, COMPLETENESS, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
COMMERCIAL UTILITY, VALIDITY, ENFORCEABILITY OR NON- INFRINGEMENT FOR THE
LICENSED PATENT RIGHTS, LICENSED KNOW-HOW, AND THE PRODUCT. ARTICLE 14:
LIABILITY AND INDEMNIFICATION 14.1 Indemnification by Bayer. Bayer shall
indemnify, defend and hold harmless Daré and its Affiliates and their respective
directors, officers, employees and agents (each a “Daré Indemnitee”) from and
against any and all liabilities, damages, losses, costs or expenses (including
reasonable attorneys’ and professional fees and other expenses of litigation
and/or arbitration) (“Liability”) arising or resulting from a claim, suit or
proceeding made or brought by a Third Party against a Daré Indemnitee arising
from or occurring as a result of (i) the gross negligence or willful misconduct
of a Bayer Indemnitee, or (ii) any breach of the representations and warranties
set forth in Section 13.1, or (iii) where the Third Party bringing the claim is
Daré’s or its Affiliate’s licensor, to the extent caused by Bayer’s or its
Affiliate’s or sublicensee’s breach of this Agreement, or (iv) the
Commercialization of the Product by Bayer or its Affiliates or sublicensees
except to the extent such Liability falls within the scope of the
indemnification obligations of Daré set forth in Section 14.2. 24
4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016025.jpg]
Confidential 14.2 Indemnification by Daré. Daré shall indemnify, defend and hold
harmless Bayer and its Affiliates and its sublicensees and their respective
directors, officers, employees and agents (each a “Bayer Indemnitee”) from and
against any and all Liability resulting from a claim, suit or proceeding made or
brought by a Third Party against a Bayer Indemnitee, arising from or occurring
as a result of (i) any breach of the representations and warranties set forth in
Sections 13.1 and 13.2, (ii) the gross negligence or willful misconduct of a
Daré Indemnitee, or (iii) any Development, Manufacture, use, or
Commercialization (both within the Territory and outside) of any Product by Daré
or its Affiliates and Third Party licensees and sublicensees (including, without
limitation, product liability claims), except to the extent such Liability falls
within the scope of the indemnification obligations of Bayer set forth in
Section 14.1. 14.3 Procedure. The Party seeking indemnification from a Third
Party claim or action pursuant to this Article 14 (“Indemnified Party”) shall
notify the other Party (“Indemnifying Party”) promptly upon becoming aware of
such claim or action, and shall permit the Indemnifying Party to control the
defense and settlement of such claim or action, and shall provide the
Indemnifying Party with full cooperation in such efforts, at the Indemnifying
Party’s request and expense. The Indemnified Party shall not be permitted to
consent to settle or compromise any such claim or action without the
Indemnifying Party’s prior written consent. If the Indemnifying Party fails or
declines to assume the defense of any such claim or action within thirty (30)
days after notice thereof, the Indemnified Party may assume the defense of such
claim or action at the cost and risk of the Indemnifying Party, and any Third
Party Liabilities related thereto shall be conclusively deemed a Third Party
Liability of the Indemnifying Party. The indemnification rights of an
Indemnified Party contained in this Agreement are in addition to all other
rights which such Indemnified Party may have at law or in equity or otherwise.
The Indemnified Party may participate in the defense of such claim or action
with its own counsel at its own expense. The Indemnifying Party may not consent
to any settlement or entry of judgment in any such claim or action that does not
unconditionally release the Indemnified Party of all liability, and if Bayer is
the Indemnifying Party, it may not consent to any settlement or entry of
judgment in such claim or action that adversely affects the Licensed Technology
or Daré’s or its licensor’s interests with respect thereto, or that grants any
rights to the Licensed Technology except as permitted in Section 4.2, without
the consent of Daré, such consent not to be unreasonably withheld. 14.4
Limitation of Liability. EXCEPT FOR AMOUNTS PAYABLE BY A PARTY PURSUANT TO ITS
INDEMNIFICATION OBLIGATIONS UNDER SECTIONS 14.1 AND 14.2, IN NO EVENT SHALL
EITHER PARTY OR THEIR AFFILIATES BE LIABLE OR OBLIGATED TO THE OTHER PARTY IN
ANY MANNER FOR ANY SPECIAL, NON-COMPENSATORY, CONSEQUENTIAL, INDIRECT,
INCIDENTAL, STATUTORY OR PUNITIVE DAMAGES OF ANY KIND, OR LOST PROFITS, LOST
REVENUE OR LOST GOODWILL, REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT,
TORT, NEGLIGENCE, STRICT PRODUCT LIABILITY OR OTHERWISE, EVEN IF INFORMED OF OR
AWARE OF THE POSSIBILITY OF ANY SUCH DAMAGES IN ADVANCE, PROVIDED THAT THIS
LIMITATION OF LIABILITY SHALL NOT APPLY (I) TO THE EXTENT THAT IT WOULD BE
INVALID BY LAW, AND/OR (II) TO DAMAGES CAUSED BY A MATERIAL BREACH OF ARTICLE
11. 14.5 Insurance. Each Party shall procure and maintain insurance, including
commercial general liability insurance, having product and completed operations
coverage adequate to cover its obligations hereunder and consistent with normal
business practices of prudent companies similarly situated at all times during
which any development, manufacture or commercialization of Products is conducted
by such Party pursuant to this Agreement and for a five (5) year period
thereafter. The 25 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016026.jpg]
Confidential Parties acknowledge that insurance and liability provisions
appropriate to Daré’s supply obligations shall be negotiated as part of the
agreement described in Section 8.1. 14.6 Survival. This Article 14 will survive
expiry or termination of this Agreement for any reason. ARTICLE 15: FORCE
MAJEURE 15.1 Force Majeure. Except with respect to Bayer’s payment obligations,
neither Party shall be responsible or liable to the other Party for any failure
to perform any of its obligations hereunder, if such failure results from
circumstances beyond the reasonable control of such Party, which may include
requisition by any government authority, the effect of any statute, ordinance or
governmental order or regulation, wars, strikes, lockouts, riots, epidemic,
disease, an act of God, civil commotion, fire, earthquake, storm, failure of
public utilities, common carriers or supplies, or any other circumstances,
whether or not similar to the above causes and whether or not foreseeable
(“Force Majeure”). The Parties shall use their Commercially Reasonable Efforts
to avoid or remove any such cause and shall resume performance under the
Agreement as soon as feasible whenever such cause is removed; provided that the
foregoing shall not be construed to require either Party to settle any dispute
with any Third Party, to commence, continue or settle any litigation, or to
incur any unusual or extraordinary expenses. 15.2 Prompt Notification. The Party
affected by the Force Majeure event shall upon its occurrence promptly give
written notice to the other Party specifying the nature of the event and its
anticipated duration. ARTICLE 16: INTELLECTUAL PROPERTY 16.1 Licensed
Technology. Daré and its licensors shall have sole and exclusive ownership of
all right, title and interest in and to any and all Licensed Technology. 16.2
Patent Filing, Prosecution and Maintenance. Subject to this Article 16, Daré and
its licensors shall have the sole right and responsibility to prepare and file
applications with respect to, and prosecute and maintain, at their cost and
expense, and using patent counsel or agents of their choice, all Licensed Patent
Rights. Bayer shall cooperate with and assist Daré, at Daré’s cost, in all
reasonable respects, in connection with Daré’s preparation, filing, prosecution
and maintenance of Licensed Patent Rights. 16.3 Information and Cooperation. The
Parties hereby agree to cooperate with each other in connection with the filing,
prosecution and maintenance of the Licensed Patent Rights, including through the
prompt execution and delivery of documents and instruments as may reasonably be
required in connection therewith. Without limiting the foregoing, Daré shall (a)
promptly provide Bayer with copies of all patent applications filed hereunder
and other material submissions and correspondence with applicable patent
offices, in sufficient time to allow for review and comment by Bayer; (b)
provide Bayer and its patent counsel with an opportunity to consult with Daré
and its patent counsel regarding the filing and contents of any such
application, amendment, submission or response; and (c) take into consideration
in good faith the advice and suggestions of Bayer and its patent counsel in
connection with such filing. With respect to ATI’s patent rights, the foregoing
is subordinate to Daré’s obligations under the Daré License. 16.4 Interference,
Opposition, Reexamination and Reissue. 26 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016027.jpg]
Confidential 16.4.1 Notice. Not more than thirty (30) days following the
discovery by either Party of any request for, or the filing or declaration of,
any interference, opposition, or reexamination proceeding with respect to any
Licensed Patent Rights in the Territory, the discovering Party shall notify the
other Party of such event. 16.4.2 Decision Not to File; Abandonment. Daré shall
notify Bayer in the event Daré decides at any time to abandon or discontinue
prosecution of any one or more of the patents or patent applications included in
the Licensed Patent Rights in the Territory. Such notification will be given as
early as possible and in any event not less than fifteen (15) business days
prior to the date on which said patent(s) or patent application(s) will become
abandoned. Bayer shall have the option, exercisable upon written notification to
Daré, to assume full responsibility for the prosecution of such Licensed Patent
Rights, which shall be conducted in the name of Bayer. In the event that Bayer
takes over any of the patents or patent applications as provided in this Section
16.4.2, such patent or patent application shall cease to be included in the
Licensed Patent Rights. 16.5 Enforcement and Defense. 16.5.1 Notice. In the
event either Party becomes aware of any suspected infringement or
misappropriation of any Licensed Patent Rights (“Infringement”), that Party
shall promptly notify the other Party and provide it with all details of such
Infringement of which it is aware (each, an “Infringement Notice”). 16.5.2 Daré
Right to Enforce. As between the Parties, Daré shall have the first right, but
not the obligation, to address any such Infringement in the Field and the
Territory by taking reasonable steps, which may include the institution of legal
proceedings or other actions (each, an “Action”), and to compromise or settle
such Action; provided, that, (a) Daré shall keep Bayer reasonably informed about
such Action, (b) Bayer shall provide reasonable cooperation to Daré, at Daré’s
expense, in connection with such Action, (c) Daré shall not take any position
with respect to, or compromise or settle, such Action in any way that would be
reasonably likely to directly and adversely affect the scope, validity or
enforceability of the Licensed Patent Rights in the Territory without prior
consultation with Bayer, and (d) if Daré does not intend to prosecute or defend
an Infringement, or determines to cease to pursue such an Action, it shall
promptly inform Bayer and Section 16.5.3 shall apply. Daré shall incur no
liability to Bayer as a consequence of such Action or any unfavorable decision
resulting therefrom, including any decision holding any such claim invalid, not
infringed or unenforceable. All costs, including, without limitation, attorneys’
fees, relating to such legal proceedings or other action shall be borne by Daré.
16.5.3 Bayer Right to Enforce. If (a) Daré informs Bayer that Daré does not
intend to prosecute an Action in respect of any Licensed Patent Rights pursuant
to Section 16.5.2, within ninety (90) days after the Infringement Notice or such
shorter period as may be appropriate in the circumstances, or (b) Daré has not
commenced any Action within ninety (90) days after the Infringement Notice or
such shorter period as may be appropriate in the circumstances, or (c) Daré
determines to cease to pursue any such Action with respect to such Infringement,
then, subject to ATI’s prior written approval with respect to ATI patent rights,
Bayer shall have the right, at its own expense, upon notice to Daré to take
appropriate action to address such Infringement, including by initiating its own
Action or taking over prosecution of any Action initiated by Daré; provided,
that, in such event, (i) Bayer shall keep Daré reasonably informed about such
Action and shall consult with Daré before taking any major steps during the
conduct of such Action, (ii) Daré shall provide 27 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016028.jpg]
Confidential reasonable cooperation to Bayer in connection with such Action, at
Bayer’s expense, and (iii) Bayer shall not settle any Action without the prior
written consent of Daré, not to be unreasonably withheld. Bayer shall keep Daré
reasonably informed about the status and developments in such Action, including
considering, in good faith, the input of Daré and its licensors regarding the
strategy and handling of the litigation. Bayer shall incur no liability to Daré
as a consequence of such Action or any unfavorable decision resulting therefrom,
including any decision holding any such claim invalid, not infringed or
unenforceable. All costs, including, without limitation, attorneys’ fees,
relating to such legal proceedings or other action shall be borne by Bayer.
16.5.4 Right to Representation. Each Party shall have the right to participate
and be represented by counsel that it selects in any Action instituted under
Sections 16.5.2 and 16.5.3 by the other Party. If a Party with the right to
initiate an Action to eliminate an Infringement lacks standing to do so and the
other Party has standing to initiate such Action, then the Party with the right
to initiate an Action may name the other Party as plaintiff in such Action.
16.5.5 Cooperation. In any Action instituted under this Section 16.5, the
Parties shall cooperate with and assist each other in all reasonable respects.
Upon the reasonable request of the Party instituting such Action, the other
Party shall join such Action and shall be represented using counsel of its own
choice, at the requesting Party’s expense. The Party instituting the Action will
indemnify and hold harmless the joined Party from all damages, claims,
liabilities, costs, fines, penalties, losses and expenses, including reasonable
attorneys’ fees, incurred in connection with such Action. 16.5.6 Allocation of
Proceeds. Any amounts recovered by either Party pursuant to Actions under
Sections this Section 16.5 with respect to any Infringement, whether by
settlement or judgment, shall, after reimbursing Bayer and Daré for their
respective reasonable out-of- pocket expenses incurred in pursuing such Action
and obtaining such recovery (which amounts shall be allocated pro rata if
insufficient to cover the totality of such expenses) be retained by or paid to
Bayer and treated as Net Sales of the Product affected by the Infringement for
purposes of this Agreement, such that Bayer shall pay to Daré the applicable
royalty due on such Net Sales pursuant to Section 9.3. 16.6 Defense of Claims.
16.6.1 Notice. In the event that any action, suit or proceeding is brought
against either Party or any Affiliate of either Party alleging the infringement
of the Patent Rights of a Third Party by reason of or the Development or
Commercialization, including the Manufacture, use or sale, of the Product, by or
on behalf of Bayer, such Party shall notify the other Party within five (5)
business days of the earlier of (a) receipt of service of process in such
action, suit or proceeding, or (b) the date such Party becomes aware that such
action, suit or proceeding has been instituted. 16.6.2 Prosecution of
Infringement Claims in the Territory. If the claim relates to Daré’s Development
activities (a) Daré shall have the primary right but not the obligation to
institute and control such action, suit or proceeding in its own name and at its
sole expense, and (b) Bayer shall cooperate with Daré in all reasonable respects
in any such action, suit or proceeding. In the event Daré waives its primary
right as described in this Section 16.6.2, the Parties may elect, without being
obliged, to jointly commence an action, in which case the Parties shall be
represented by a counsel jointly chosen by the Parties, shall jointly decide on
a course of action, and share equally in the costs and expenses, and in and 28
4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016029.jpg]
Confidential in amounts recovered with respect to such action. If the claim
relates to Bayer’s Commercialization of the Product and is brought only against
Bayer Indemnitees, Bayer shall have the sole and exclusive rights, but not the
obligation, to defend or control any proceedings at its sole expense, and to the
extent that the claim is brought against a Daré Indemnitee, the provisions of
Section 14.1 shall apply. 16.6.3 Cooperation. Each Party shall promptly furnish
the other Party with a copy of each communication relating to the alleged
infringement that is received by such Party including all documents filed in any
litigation. In no event shall Bayer settle or otherwise resolve any such action,
suit or proceeding brought against it or its Affiliates in a manner that grants
any rights to the Licensed Technology, without Daré’s prior written consent.
16.7 Marks. 16.7.1 Mark License. Daré hereby grants to Bayer, and Bayer hereby
accepts from Daré a non- exclusive, non-transferable, non-divisible and
royalty-free license under any Licensed Mark to promote, market, distribute, use
and sell the Product in Field and the Territory under the terms and conditions
of this Agreement. If Bayer decides to use the Licensed Mark for the marketing
of the Product Bayer shall then comply with brand usage guidelines provided by
Daré to Bayer in its use of the Licensed Marks. 16.7.2 This license shall
without further action by the Parties expire automatically upon the expiration
or termination of this Agreement. Nothing under this Agreement shall be deemed
to give Bayer either during or after the Term any right, title or interest in or
to the Licensed Mark other than the license granted in Section 16.7.1. Bayer is
not entitled to use the Licensed Mark as an element of its company name, as a
special characterization of its business operation or company or in any other
manner as a mark to distinguish its business operation. Bayer will not register
in its own name any Licensed Marks or the corporate name, or other source
identifier containing such Licensed Marks or any word or mark that is
confusingly similar to such Licensed Marks. All use of the Licensed Mark and all
goodwill and benefit arising from such use will inure to the sole and exclusive
benefit of Daré and its licensors. Each Party will cooperate with the other
Party in the execution, filing and prosecution of any trademark applications in
connection with the Licensed Marks in the Territory. Bayer shall assure at all
times that the quality of the Products is of a standard of quality consistent
with pharmaceutical industry standards. Bayer shall assure at all times that
Products are sourced, manufactured and labelled in accordance with all Laws.
Bayer shall place and display the Licensed Marks on and in connection with the
Products only in such form and manner as are specifically approved in writing in
advance by Daré. 16.7.3 The Parties shall promptly notify each other any actual,
alleged or threatened infringement of the Licensed Mark or of any unfair trade
practices or similar offences of which the Parties take notice. Daré shall at
its own expense, have the first right (but not the obligation) to take all
steps, including initiating proceedings, to stop any alleged infringement of the
Licensed Mark or to defend the Licensed Mark from any attack, including any
invalidity or revocation proceedings. At Daré‘s request, Bayer shall give Daré
all reasonable assistance in respect of any such proceedings, subject to Daré
meeting all reasonable costs and expenses incurred by Bayer in giving such
assistance. If Daré is not willing or interested in initiating action against an
infringer, Daré shall notify Bayer accordingly within a period of twenty (20)
business days from knowledge of the infringement and Bayer shall be entitled,
but not obligated, to enter an action in its own name based on the 29
4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016030.jpg]
Confidential infringement of the Licensed Mark subject to Daré‘s prior written
consent. Daré may only refuse its consent for good cause and will give Bayer all
assistance as Bayer may reasonably request in connection with any such action.
Any funds recovered by either Party as a result of such action shall be shared
between the Parties according to the ratio in which they have borne the burden
of such action. 16.7.4 Daré shall defend, indemnify and hold Bayer and its
officers, directors and employees harmless from and against any and all claims,
demands, loss, damage, liabilities, settlement amounts, costs or expenses
whatsoever (including reasonable attorneys' fees and costs) arising from any
claim, action or proceeding made or brought against Bayer by a Third Party
caused by Bayer’s or its Affiliate’s or sublicensee’s authorized use of the
Licensed Mark in the Territory for the purpose hereof and in accordance with the
terms of this Agreement, alleging that the Licensed Mark infringes any Third
Party’s trademark rights. Daré shall have no obligation under this Section
16.7.4 where the infringement is caused by modification of the Licensed Mark or
combination of the Licensed Mark with another Mark. 16.7.5 Notwithstanding the
grant of rights in the Licensed Marks referred to in Section 16.7.1, Bayer shall
not be obliged to use the Licensed Mark in Commercializing the Product. Bayer
shall be responsible for the selection, registration and maintenance of any
Bayer Marks it believes to be appropriate in the Commercialization of the
Product. 16.7.6 Daré recognizes, both while this Agreement is in effect and at
any time thereafter, the exclusive ownership by Bayer of any proprietary Bayer
name, logotype, Bayer Mark, trademark or trade dress furnished by Bayer (e.g.
the name “Bayer” and the “Bayer Cross”) for use in connection with the
marketing, sale or distribution of the Product in the Territory. Daré shall not,
either while this Agreement is in effect, or at any time thereafter, register,
use or challenge or assist others to challenge the Bayer Marks, the Bayer name,
logotype, trademark and trade dress furnished by Bayer or attempt to obtain any
right in or to any such name, logotype, trademarks or trade dress confusingly
similar for the marketing of the Product as defined in this Agreement or any
other pharmaceutical goods and products, notwithstanding that such goods or
products have a different use or are dissimilar to the Product as defined in
this Agreement. 16.7.7 Only Bayer will be authorized to initiate at its own
discretion legal proceedings against any infringement or threatened infringement
of the Bayer Marks in the Territory. 16.7.8 Bayer shall have the right to
register, host and maintain the Licensed Mark as domain name under a generic Top
Level Domain (gTLD) to be agreed with Daré and under the country code Top Level
Domain (ccTLD) “.us” and use them for websites and other internet activities in
connection with the commercialization of the Product. Bayer shall also be
responsible for the registration, hosting, maintenance and defense of any Domain
Names reflecting any Mark other than the Licensed Mark under all generic Top
Level Domains (gTLDs) and under all relevant country code Top Level Domains
(ccTLD). For the avoidance of doubt Bayer is allowed to register such Domain
Names in its own name, to host on its own servers, maintain and defend the
Domain Names and use them for websites. ARTICLE 17: USE OF NAME Neither Party
shall use the trademarks or trade names of the other Party, without the prior
written consent of such other Party, except as otherwise provided in this
Agreement. 30 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016031.jpg]
Confidential ARTICLE 18: DISPUTE RESOLUTION If the Parties are unable to resolve
a dispute, despite their good faith efforts, either Party may refer the dispute
to the CEO of Daré and the Head of the Bayer business unit responsible for the
Commercialization of the Product. In the event that no agreement is reached by
the said CEO and Head (or other designees) with respect to such dispute within
thirty (30) days after its referral to them, either Party may pursue any and all
remedies available at law or in equity. ARTICLE 19: GENERAL PROVISIONS 19.1
Interpretation. 19.1.1 the headings of sections, subsections and paragraphs
hereof are inserted solely for convenience and ease of reference only and shall
not constitute any part of the Agreement or have any effect on its
interpretation or construction. 19.1.2 All references in the Agreement to the
singular shall include the plural where applicable. 19.1.3 The use of any gender
is applicable to all genders. 19.1.4 Unless otherwise specified, references in
the Agreement to any section shall include all subsections and paragraphs in
such section, and references in the Agreement to any subsection shall include
all paragraphs in such subsection. 19.1.5 Any list or examples following the
word “including” shall be interpreted without prejudice to the generality of the
preceding words. 19.1.6 All references to days or years in the Agreement shall
mean calendar days or years, as the case may be, unless otherwise specified.
19.2 Applicable Law. The Agreement and any disputes, claims, or actions related
thereto shall be governed by and construed in accordance with the Laws of the
State of New York without giving effect to any choice or conflict of law
provisions; provided, however, the foregoing shall not apply to disputes arising
out of or relating to intellectual property which shall be governed by
applicable federal laws and/or laws of the State of New York (without regard for
principles of conflicts of laws) as they apply to the given situation. The
Parties further expressly agree that the exclusive venue for the resolution of
any such disputes (including intellectual property) shall be the state and
federal courts located in New York, New York or the federal courts located in
the Southern District of New York, and that such courts shall have exclusive
jurisdiction. The Parties hereby submit themselves to the jurisdiction of such
courts for such purposes. EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, TRIAL BY
JURY IN ANY SUIT, ACTION OR PROCEEDING ARISING HEREUNDER AND ANY CLAIM OF
INCONVENIENT FORUM OF ANY COURT IN THE SOUTHERN DISTRICT OF NEW YORK. The
prevailing Party in any dispute is entitled to recover its reasonable attorneys’
fees. 19.3 Notices. Any notice, consent, or other formal or legal communication
required or permitted by this Agreement shall be in writing and shall be sent
(a) by prepaid registered or certified mail, return receipt requested, or (b) by
express delivery service by an internationally recognized courier, addressed to
the other Party at the address shown below or at such other address for which
such Party gives notice hereunder: 31 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016032.jpg]
Confidential If to Daré: Daré Bioscience, Inc. 3655 Nobel Drive, Suite 260 San
Diego, CA 92122 Attention: Sabrina Johnson, CEO If to Bayer: Bayer HealthCare
LLC 100 Bayer Boulevard Whippany, NJ 07981 Attention: Legal Department 19.4
Assignment. 19.4.1 Subject to Section 19.4.5 below, this Agreement will be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns, each of which such successors and permitted
assigns will be deemed to be a Party hereto for all purposes hereof. 19.4.2 No
Party may assign, delegate or otherwise transfer either this Agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other Party. Any attempted assignment by Bayer or Daré in
violation of this Section 19.4.2 shall be null and void and of no legal effect.
19.4.3 Notwithstanding Section 19.4.2, each Party, upon providing the other
Party prior written notice, may without the consent of the other Party, (i)
assign this Agreement in its entirety, to an Affiliate, or (ii) designate one or
more of its Affiliates to perform its obligations hereunder, in each case, so
long as the assigning Party is not relieved of any liability hereunder and so
long as any such Affiliate remains such Party’s Affiliate; provided, however,
that such Affiliate assignee(s) provide the other Party with written
acknowledgement of and agreement to the assigning Party’s obligations under the
Agreement that were assigned to it. 19.4.4 Notwithstanding Section 19.4.2, each
Party (or its permitted successive assignees or transferees hereunder), upon
providing the other Party prior written notice, may without the consent of the
other Party, assign or transfer this Agreement as a whole to an entity that
acquires all or substantially all of the business or assets of such Party
relating to this Agreement, whether by merger, acquisition, operation of law or
otherwise, so long as such assignment is a Qualified Assignment. 19.4.5 For the
purposes of this Agreement, a “Qualified Assignment” means any assignment that:
(i) is made in compliance with applicable Laws; (ii) includes the assignee’s
written acknowledgement of and agreement to all of the assigning Party’s
obligations under the Agreement; 32 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016033.jpg]
Confidential (iii) is made to an assignee that is, and will be after giving
effect to the relevant assignment, able to perform its obligations hereunder;
(iv) is made to an assignee that is not subject at the time of such assignment
to any order, decree or petition providing for (i) the winding-up or liquidation
of such person, (ii) the appointment of a receiver over the whole or part of the
assets of such person or (iii) the bankruptcy or administration of such person;
(v) is not a voidable fraudulent conveyance; (vi) is made to an assignee that is
at the time of such assignment not debarred under 21 U.S.C. §30 or under
investigation or threatened to be debarred under 21 U.S.C. §30; and (vii) will
not cause a material increase in taxes, costs or expenses to the non- assigning
Party (unless the assigning Party or the assignee has agreed to compensate the
non-assigning Party for the same). 19.4.6 Notwithstanding Sections 19.4.2 above,
each Party may at any time assign its rights, interests and obligations provided
for hereunder to any person by merger with the prior written consent of the
other Party. 19.5 Severability. If any provision of the Agreement shall be found
to be invalid or otherwise unenforceable in whole or in part, the validity or
enforceability of the remainder of the Agreement shall not be affected.
Furthermore, the Parties agree that the invalid portion of an unenforceable
provision or part thereof shall be superseded by an adequate provision that, to
the legally permitted extent, comes closest to what the Parties would have
desired at the time of conclusion of the Agreement had they considered the issue
concerned. 19.6 Affiliates. Each Party may perform its obligations hereunder
personally or through one or more Affiliates, and will remain responsible for
the acts and omissions of its Affiliates as if such action or omission were
taken by such Party itself. Neither Party shall permit any of its Affiliates to
commit any act (including any act of omission) which such Party is prohibited
hereunder from committing directly. 19.7 Independent Contractors. Nothing in the
Agreement shall create, or be deemed to create, a partnership, joint venture or
the relationship of principal and agent or employer and employee between the
Parties. Neither Party shall enter into or have authority to enter into any
engagement or make any representation or warranty on behalf of the other Party
or otherwise bind or oblige the other Party hereto. Each Party agrees to perform
under the Agreement solely as independent contractor. 19.8 Waiver. Any term or
condition of the Agreement may be waived only by a written instrument executed
by the Party waiving the benefit of a right hereunder. The waiver by a Party of
any right hereunder shall not be deemed a continuing waiver of such right or of
another right hereunder, whether of a similar nature or otherwise. 19.9
Amendments. The Agreement (including the attached exhibit(s)) shall not be
amended or otherwise modified without a written document signed by a duly
authorized representative of each Party. 33 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016034.jpg]
Confidential 19.10 Entire Agreement. The Agreement (including the attached
exhibit(s)) contains the entire understanding of the Parties with respect to the
subject matter hereof. All other express or implied representations, agreements
and understandings with respect to the subject matter hereof, either oral or
written, heretofore made are expressly superseded by the Agreement. 19.11
Priorities. In the event of any ambiguity, doubt or conflict emerging herein,
the terms and conditions of the Agreement shall take precedence over the terms
and conditions of any exhibit, unless the latter makes an explicit reference to
the provision of the Agreement that shall be amended. 19.12 Further Assurances.
Each Party agrees to execute, acknowledge and deliver such further instructions,
and to do all such other acts, as may be necessary or appropriate in order to
carry out the purposes and intent of the Agreement. 19.13 Applicability of
Section 365(n) of the Bankruptcy Code. In the event either Party becomes a
debtor under Title 11 of the U.S. Code, this Agreement shall be deemed to be,
for purposes of Section 365(n) of Title 11, or any analogous provisions in any
other country or jurisdiction, a license to “Intellectual Property” as defined
therein and the other Party and its Affiliates, and each of their successors and
assigns as licensees shall have the rights and elections as specified in Section
365(n) of Title 11 of the U.S. Code, or any analogous provisions in any other
country or jurisdiction. Without limiting the foregoing, upon termination of
this Agreement by a trustee or executor of either Party which has rejected this
Agreement pursuant to any non-contractual rights afforded to it by applicable
bankruptcy law and/or a U.S. or foreign bankruptcy court or other tribunal of
competent jurisdiction, all rights and licenses herein granted to the other
Party shall nonetheless continue in full force and effect in accordance with the
terms of this Agreement. 19.14 Counterparts; Electronic Delivery. The Agreement
may be executed in counterparts, each and every one of which shall be deemed an
original and all of which together shall constitute one and the same instrument.
Each Party may execute the Agreement by Adobe™ Portable Document Format (PDF)
sent by electronic mail. PDF signatures of authorized signatories of the Parties
shall be deemed to be original signatures, shall be valid and binding upon the
Parties, and, upon delivery, shall constitute due execution of the Agreement,
provided that such electronic signing and delivery is confirmed in written paper
copy signed by and delivered to each Party promptly following electronic signing
and delivery. 19.15 Export Control Laws. 19.15.1 In performing this Agreement,
each Party agrees to comply strictly and fully with applicable U.S. export
control laws, including the International Emergency Economic Powers Act (50
U.S.C. §§ 1701 et seq.), the Trading With the Enemy Act (50 U.S.C. app. §§ 1 et
seq.), the Export Administration Act of 1979 (50 U.S.C. app. §§ 2401 et seq.),
International Boycott Provisions of Section 999 of the U.S. Internal Revenue
Code of 1986, and all rules, regulations and executive orders relating to any of
the foregoing, including but not limited to the Export Administration
Regulations (15 C.F.R. §§ 730 et. seq.), and the regulations administered by the
Office of Foreign Assets Controls of the United States Department of the
Treasury, and all export controls imposed on Products by any country or
organization or nations within whose jurisdiction Bayer operates or does
business (collectively, “Export Control Laws”). Bayer will not export or permit
exportation of the Product or any related technical data or any direct product
of any related technical data, outside of the United States without obtaining
any required written permission, license, or approval to do so from the Bureau
of Industry and Security of the 34 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016035.jpg]
Confidential U.S. Department of Commerce and/or other appropriate governmental
agencies of the United States. 19.15.2 Bayer shall not (i) export, reexport, or
transfer any Product to any country that is at the time of export, reexport or
transfer subject to an embargo by the U.S. government; (ii) export, reexport, or
transfer any Product to any instrumentality, agent, entity, or individual that
is acting on behalf of, or directly or indirectly owned or controlled by, any
governmental entity that is subject to an embargo by the U.S. government; (iii)
export, reexport or transfer any Product to a national of a country that is
subject to an embargo of the U.S. government; and (iv) engage in any
transactions or dealings with any organization, entity, or individual identified
on the List of Specially Designated Nationals and Blocked Persons (“SDNs”) or
the Foreign Sanctions Evaders List, which are both maintained by the Office of
Foreign Assets Control of the U.S. Treasury Department, or the Entity List,
Denied Persons List, or Unverified List, which are maintained by the Bureau of
Industry and Security of the U.S. Commerce Department; in each case to the
extent such export, reexport or transfer violates Applicable Laws.
Notwithstanding the above and for the avoidance of doubt, Bayer may export,
reexport, or transfer any Product as permitted by applicable Law or based upon
specific or general licenses allowed by applicable Law at the export, reexport
or transfer of the Product. The Parties acknowledge that the above prohibitions
do change from time to time, and any changes in the above can be discussed by
the Parties. 19.15.3 Either Party will immediately report to the other Party (i)
any concerns, suspicions, or actual knowledge of violations of the Export
Control Laws or any other similar applicable export control law in performance
of this Agreement, or (ii) if either Party becomes the subject of any formal or
informal investigation, prosecution, or government or judicial determination
related to a violation of Export Control Laws or any other similar applicable
export control law, in performance of this Agreement. 19.15.4 Each Party will
fully cooperate and cause its relevant personnel to cooperate with the other
Party in the other Party’s review or investigation in relation to an actual or
potential violation of any applicable export law or regulation in performance of
this Agreement. 19.15.5 Each Party understands and acknowledges that,
notwithstanding any provision contained herein, (i) an intentional violation of
this Section 19.15 as applicable to the Product by any either Party shall be
deemed a material breach of this Agreement and will entitle the other Party to
(i) terminate this Agreement immediately upon notice for cause, and (ii) be
indemnified for and held harmless against any and all damages, fines, penalties,
disgorgements, settlements, determinations, or claims faced by or imposed on the
non-breaching Party or any of its representatives to the extent attributable to
the material breach of this Section by the breaching Party or any of its
respective directors, officers, employees, consultants, agents, sublicensees,
subcontractors, distributors, subdistributors or other representatives’ and (ii)
a non-intentional violation of this Section 19.15 as applicable to the Product
by either Party shall be deemed a non-material breach of this Agreement. Such a
breach may be cured by reporting as soon as practicable the basis of the breach
to the regulatory agency responsible for the applicable export control laws. In
addition each Party 35 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016036.jpg]
Confidential must thereafter cooperate with said agency during any investigation
and with any subsequent fines or remediation imposed by said agency. [SIGNATURES
ON FOLLOWING PAGE] 36 4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 
[exhibit1016037.jpg]
Confidential IN WITNESS WHEREOF, the Parties hereto have executed this Agreement
as of the Execution Date. DARÉ BIOSCIENCE, INC. BAYER HEALTHCARE LLC By: /s/
Sabrina Martucci Johnson By: /s/ Ganesh Kamath Name: Sabrina Martucci Johnson
Name: Ganesh Kamath Title: Chief Executive Officer Title: PH Finance Americas 37
4838-6408-4913, v. 3



--------------------------------------------------------------------------------



 